DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 6/8/22, amended claim(s) 1, canceled claim(s) 2-10, and new claim(s)s 12-14 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “an elastic member being elastically deformed when the swing member swings in one of a plurality of swing directions” appears to be new matter.  The examiner could find the term “elastic member” in the specification, and although the exact terms do not need to be used in the claims as they are in the specification, the examiner had trouble finding any corollaries.  The closest support the examiner could find is the “engagement member 130” described at para [0067] and [0077] of Applicant’s specification as originally filed, which states “elastic member 130 is made of a suitable metal capable of elastic deformation.”  However, what is missing is disclosure that the elastic member is elastically deformed when the swing member swings in one of a plurality of swings directions.  Instead, para [0077] states that “engagement member 130 elastically deformed by the insertion of the detachable part 26….”
For claim 13, the claim language “wherein a full swing range of the swing member is 20 degrees or less” appears to be new matter.  The examiner could not find the term “20 degrees” in the specification, and although the exact terms do not need to be used in the claims as they are in the specification, the examiner had trouble finding any corollaries.  Therefore, the examiner respectfully requests assistance in determining where support may be found or have the claim canceled.
For claim 14, the claim language “wherein a full swing range of the swing member is 20 degrees or less” appears to be new matter.  The examiner could not find the term “20 degrees” in the specification, and although the exact terms do not need to be used in the claims as they are in the specification, the examiner had trouble finding any corollaries.  Therefore, the examiner respectfully requests assistance in determining where support may be found or have the claim canceled.
Dependent claim(s) 12-14 fail to cure the deficiencies of independent claim 1, thus claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “the capacitance sensor detecting a moisture amount by being directly or indirectly abutted against a tongue in a mouth” is ambiguous.  Specifically, this is a method step as evidenced by the capacitance sensor “detecting” a moisture amount, but claim 1 is directed to an apparatus-type claim as evidenced by “An intraoral moisture measuring device.”  The claim is examined as meaning the capacitance sensor is configured to detect a moisture amount by being directly or indirectly abutted against a tongue in a mouth.
For claim 1, the claim language “a controller controlling the capacitance sensor to start automatically measuring the moisture amount of the tongue when a pressing pressure of the capacitance sensor caused by a restoring force of the elastic member becomes within an appropriate range due to a swinging motion of the swing member, and to stop automatically measuring the moisture amount of the tongue when the pressing pressure of the capacitance sensor caused by the restoring force of the elastic member falls outside an appropriate range due to loosening of the swinging motion of the swing member” is ambiguous.  Specifically, this is a method step as evidenced by the controller “controlling,” but claim 1 is directed to an apparatus-type claim as evidenced by “An intraoral moisture measuring device.”  The claim is examined as meaning the controller is configured to control the capacitance sensor and configured to stop automatically the measuring.
For claim 12, the claim language “wherein the controller controlling the capacitance sensor starts automatically measuring the moisture amount of the tongue when a swing angle of the swing member falls in a range of 30% or more of a full swing range of the swing member” is ambiguous.  Specifically, this is a method step as evidenced by the controller “controlling,” but claim 12 is directed to an apparatus-type claim as evidenced by “The intraoral moisture measuring device.”  The claim is examined as meaning the controller is configured to control the capacitance sensor.
Dependent claim(s) 12-14 fail to cure the ambiguity of independent claim 1, thus claim(s) 1 and 12-14 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-122347 to Furukawa in view of JP 61-140830 to Abe et al. (hereinafter “Abe”) and U.S. Patent Application Publication No. 2013/0274566 to Koyama et al. (hereinafter “Koyama”).
For claim 1, Furukawa discloses an intraoral moisture measuring device (Abstract) comprising:
a sensor (4) provided at a tip of a member (3) (as can be seen in Fig. 1), for detecting a moisture amount by being directly or indirectly abutted against a measurement site in a mouth (para [0010]); and
a controller (9) controlling the capacitance sensor to start automatically measuring the amount of the tongue when a pressing pressure of the capacitance sensor caused by a restoring force of the elastic member becomes within an appropriate range (para [0009] and [0010]), and to stop automatically measuring the moisture amount of the tongue when the pressing pressure of the capacitance sensor caused by the restoring force of the elastic member falls outside an appropriate range (para [0009] and [0010]).
Furukawa does not expressly disclose a swing member that swings with respect to a main body about a predetermined swing center, and an elastic member being elastically deformed when the swing member swings in one of a plurality of swings direction.
However, Abe teaches a swing member (5) that swings with respect to a main body (3) about a predetermined swing center (as can be seen in Figs. 1-3), and an elastic member (4) being elastically deformed when the swing member swings in one of a plurality of swings direction (see para [0001] of the English Translation).
It would have been obvious to a skilled artisan to modify Furukawa to include a swing member that swings with respect to a main body about a predetermined swing center, and an elastic member being elastically deformed when the swing member swings in one of a plurality of swings direction, in view of the teachings of Abe, for the obvious advantage of making firm and sufficient contact of Furukawa’s moisture amount detection unit with the subject’s mouth.
Furukawa and Abe do not expressly disclose that the sensor is a capacitance sensor.
However, Koyama teaches a capacitance sensor for detecting moisture (para [0024]) (also see para [0039] and [0130]-[0131]).
It would have been obvious to a skilled artisan to modify Furukawa such that the sensor is a capacitance sensor, in view of the teachings of Koyama, because such a type of sensor is a suitable type of sensor for measuring moisture.
Furukawa, Abe, and Koyama do not expressly disclose that start of measuring is due to a swinging motion of the swing member and that the stopping of measuring due to loosening of the swinging motion of the swing member.
However, Furukawa teaches that starting of measuring and stopping of measuring is due to an angle (para [0009] and [0010]).  Additionally, Abe teaches that it’s swing member causes an angle (as can be seen in Fig. 2).
Therefore it would have been obvious to a skilled artisan to modify Furukawa such that start of measuring is due to a swinging motion of the swing member and that the stopping of measuring due to loosening of the swinging motion of the swing member, in view of the teachings of Furukawa and Abe, because it’s just the substitution of the means and/or mechanism (i.e., the tilting of a device versus the swinging of a device) that starts and stops the measuring in Furukawa.
For claim 14, Furukawa does not expressly disclose wherein a full swing range of the swing member is 20 degrees or less.
However, Furukawa teaches making an angle of inclination of the sensor head to 18 degrees (para [0009]).
It would have been obvious to modify Furukawa wherein a full swing range of the swing member is 20 degree or less (i.e., 18 degrees), in view of the teachings of Furukawa, because using the swing member as the means for rotating the sensor head relative to the point of contact, instead of inclining the entire device relative to the point of contact, would achieve the same function making “the angle of including of the sensor head 4 abbreviated 18 degree,” which is what Furukawa wants to do (see para [0009] of Furukawa).  This leads to the advantage of “very effective in improvement in measurement accuracy and reliability” (see para [0009 of Furukawa).
Allowable Subject Matter
Claim(s) 12-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments have been fully considered but are moot due to the new grounds of rejection necessitated by Applicant’s amendments filed 6/8/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791